By the Court.

This is an action of assumpsit brought by the endorsee against one of several joint promisers in a negotiable note for the payment of money. The defendant pleads in bar, that one of the joint promisers, other than himself, had paid his share or proportion of the money promised to the promisee, before the note was assigned, and that, in consideration thereof, the promisee had acquitted all the promisers from any further demand on * the note. As the promise appears from the record to have been joint, if the defendant would avail himself of that fact, he snould have shown it as matter in abatement. A payment of part by one promiser cannot operate a discharge of the rest.
In a fourth plea the defendant says that the holder of the note was not present at the time and place appointed for payment But this is no bar to an action on a promise to pay money ; and the *402issue tendered was therefore an immaterial one. The pleas in bar are insufficient; and let judgment be entered on the verdict.